Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested:
Image Processing Apparatus, Method and Storage Medium for Object Color Evaluation

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder “unit” (such as “a first acquisition unit” and “an evaluation unit” included in claims 1 and 20, respectively) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure(, material, or acts for performing the claimed function) described in the specification for the 35 U.S.C. 112(f) limitation: Figs. 1A , 1B and paragraphs 50-53.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12, 14, 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2004/0174433), Knodt et al. (US 2016/0259992) and Sasaki et al. (US 8,988,449).

Regarding claim 1 (and similarly claims 21 and 22), Uchino discloses an image processing apparatus [Fig. 2, note that hard disk 304 discloses the non-transitory computer readable storage medium recited in claim 22]:
a first acquisition unit configured to acquire color information of a first object obtained by capturing an image of the first object illuminated with light emitted by a light source;
[Figs. 3-6 and paragraphs 54 (“a subject is photographed…by the CCD 121…At the time of photographing, as shown in FIG. 6, a patch 82 as a reference subject together with a main subject 81, is also photographed…the digital camera 1 and the patch 82 are disposed almost parallel to each other”), 55 (“…illuminant component data 232 used at the time of obtaining object-color component data is set…The illuminant component data…indicative of a spectral distribution of illumination light and…is normalized by using the maximum spectral intensity as 1”), 56 (“…a plurality of pieces of illuminant component data 232 corresponding to various illumination light (light sources) are prestored”).  Note that the digital camera shown in Fig. 3 is considered a first acquisition unit and that the illumination light necessarily has to be provided by a light source.  Note further that main subject 81 is considered the first object]
a second acquisition unit configured to acquire color information of a second object (based on a condition determined by a direction of capturing the image of the first object, a direction of illuminating the first object with light from the light source, and a direction of a normal of the first object);
an output unit configured to output information (according to the color information of the first object and the color information of the second object)
[Figs. 7, 8 and paragraphs 69 (“ FIG. 7…showing the functions realized when the CPU 301…operates according to the program 341 together with the other configuration”), 71 (“…combines the illuminant component data 232 into the object-color component data 233 and displays the resultant…composite image data") on the display 305”), 73 (“…plurality of pieces of object-color component data 233…are determined”), 74 (“… one piece of the illuminant component data 232…used for generating composite image data is selected”), 77 (“…one piece…of object-color component data…is determined…as "target object-color component data"”), 78 (“…The composite spectral distribution I(λ) corresponds to a spectral distribution of reflection light from the subject when it is assumed that the subject expressed by the target object-color component data is illuminated with illumination light indicated by the illuminant component data 232”).  Note that the subject corresponding to the selected target object-color component data is considered a second object and the composite image generated from the second object and the illuminant component data for the first subject data is considered color information of a second object. Note further that the illuminant data for both the first and the second color information data are the same.  CPU 301, which generates the composite image, is considered a second image acquisition unit; similarly, display 305 is considered an output unit.  Note also that the condition (determined by the three directions) for acquiring the color information of the second object set forth in the limitation is taught by Knodt and  Sasaki; see the analysis below]

	Uchino does not expressly disclose the following, which are taught by Knodt and  Sasaki:
(that the condition for the color information of the second object is determined by) a direction of capturing the image of the first object, a direction of illuminating the first object with light from the light source, and a direction of a normal of the first object
[Knodt: Paragraph 4 (“…when multiple images of the same object are captured over time, it can be difficult to analyze changes in the objects because the images may not have been captured at the same distance or angle, in the same lighting conditions, or using the same camera settings”).  Note that applied teaching is to use the same direction of capturing the image, the same direction of illuminating  with light from the same light source in capturing images of the same objects over time, based on Knodt’s observation that it can be difficult to analyze changes in the same object with multiple images of the same object over time because they may not have been captured at the same distance or angle, in the same lighting conditions, or using the same camera settings.  Further, Sasaki discloses that the direction of normal also affects the surface reflection as thus the captured image and thus it would also have been obvious to use the same direction of the normal.  See, for example, Col. 5, lines 47-58 of Sasaki. Note that per equation 2 the surface reflection at a point x depends on the normal at that point]
(that the output information is) according to the color information of the first object and the color information of the second object 
[Knodt: Figs. 2A-2C, 3D and paragraphs 73 (“…as depicted in FIG. 3D…objects in the reference image 300 and the…preview images overlap, indicating that the distance, height and angle of the one or more objects in the reference image 300 and the one or more preview images 310 are at least substantially the same”), 98 (“In step 248, the intensity for the second image is compared to the intensity of the reference image and a determination is made whether a threshold is exceeded”).  Note that the applied teaching is to generate information (intensity difference in this case)based on color information of two images]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Uchino with the teachings of Knodt and Sasaki as set forth above.  The reasons for doing so at least would have been to be able to avoid the difficult in analyzing changes in the objects, as Knodt to indicates in paragraph 4, as well as to ensure that object normal is taken into consideration in capturing objects (for analyzing changes in the objects, for example), since object normal affects image acquisition, as Sasaki indicates in the passage cited in the analysis above.

Regarding claims 2-12, 14 and 16-19, the combined invention further discloses: 
(Claim 2) wherein the output unit outputs information regarding a color evaluation of the first object based on the color information of the first object and the color information of the second object
(Claim 3) wherein the output unit outputs an evaluation value of a color of the first object based on the color information of the first object and the color information of the second object
(Claim 4) wherein the output unit outputs, as the evaluation value of the color, a color difference between a color represented by the color information of the first object and a color represented by the color information of the second object
[Knodt: Fig. 2C and paragraph 98 (“In step 248, the intensity for the second image is compared to the intensity of the reference image and a determination is made whether a threshold is exceeded”).  Note that the result of determining whether a threshold is exceeded is an evaluation value]
(Claim 5) wherein the second - 39 -10191167WOUS01/P220-4020WOUS acquisition unit acquires the color information of the second object using a table holding a correspondence between the condition and the color information of the second object
(Claim 6) wherein the table is a table obtained by capturing images of the second object under a plurality of conditions
[Uchino: Fig. 4 and paragraphs 55 (“…illuminant component data 232 used at the time of obtaining object-color component data is set”), 56 (“…a plurality of pieces of illuminant component data 232 corresponding to various illumination light (light sources) are prestored”), 57 (“…object-color component data 233 is obtained…by eliminating an influence of an illumination environment from the image data…The object-color component data…corresponding to spectral reflectance of the subject”).  Note that while not expressly disclosed, official notice the use of a lookup table was known in the art prior to the effective filing date of the claimed invention and the use of which provides a quick access to desired information]
(Claim 7) a third acquisition unit configured to acquire shape data representing a shape of the first object, wherein the second acquisition unit acquires the color information of the second object based on the shape data
(Claim 8) wherein the shape data is data representing a direction of a normal of the first object
[Per the analysis of claim 1 above, the direction of the normal of the first object is used in the acquisition of the second object.  Thus it necessarily has to determine the required normal that is the shape information]
(Claim 9) a fourth acquisition unit configured to acquire light source data related to the light source, wherein the second acquisition unit acquires the color information of the second object based on the light source data
[Per the analysis of claim 1 above, the illumination data of the first object is used in the acquisition of the second object]
(Claim 10) wherein the light source data is data representing a direction in which the light source illuminates the first object with light
[Per the analysis of claim 1 above, especially the teaching of Knodt’s paragraph 4 (“…when multiple images of the same object are captured over time, it can be difficult to analyze changes in the objects because the images may not have been captured…in the same lighting conditions”)]
(Claim 11) wherein the first acquisition unit acquires color information of a target region in an image represented by image data obtained by capturing the first object, and the output unit outputs information regarding the target area according to the color information of the first object and the color information of the second object
[Per the analysis of claim 1, especially Fig. 4 of Uchino.  Note that the area in the image corresponding to the hand 81 is considered a target area]
(Claim 12) a first generation unit configured to generate the shape data based on image data obtained by capturing the first object, wherein the third acquisition unit acquires the generated shape data
[Per the analyses of claims 1 and 7, especially Uchino’s Fig. 6 and paragraphs  54 (“a subject is photographed), 55 (“…illuminant component data 232 used at the time of obtaining object-color component data is set”).  Note that capturing the image of the first object generates the shape data that is embedded in the acquired image.  Note further that as discussed in the analysis of claim 7, the direction of the normal of the first object is used in the acquisition of the second object.  Thus it necessarily has to determine the normal that is the generated shape data]
(Claim 14) a second generation unit configured to generate the light source data based on image data obtained by capturing the first object, and wherein the fourth acquisition unit acquires the generated light source data
[Uchino: paragraphs 55 (“…illuminant component data 232 used at the time of obtaining object-color component data is set”), 74 (“…the illuminant component data 232…is selected”)]
(Claim 16) wherein the second acquisition unit acquires the color information of the second object obtained by capturing the second object under the same condition as the image capturing - 41 -10191167WOUS01/P220-4020WOUS condition for obtaining the color information of the first object
[Per the analysis of claim 1, especially the teachings of Knodt and Sasaki]
(Claim 17) wherein the second acquisition unit acquires spectral reflectance of the second object as the color information of the second object
(Claim 18) wherein the second acquisition unit acquires a parameter of a reflection characteristic of the second object as the color information of the second object
[Per the analysis of claim 1, especially paragraph 78 of Uchino (“…The composite spectral distribution I(λ) corresponds to a spectral distribution of reflection light from the subject when it is assumed that the subject expressed by the target object-color component data is illuminated with illumination light indicated by the illuminant component data 232”).  Note that I(λ) is considered a reflectance parameter]
(Claim 19) wherein the output unit displays, on a display unit, a result of an evaluation of a color of the first object as the information according to the color information of the first object and the color information of the second object
[Per the analysis of claim 1 regarding the output unit limitation]

>>><<<
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2004/0174433), Knodt et al. (US 2016/0259992) and Sasaki et al. (US 8,988,449) as applied to claims 1-12, 14, 16-19, 21 and 22 above, and further in view of Tozuka et al. (US 2015/0245009).

Regarding claim 13, the combined invention of Uchino, Knodt and Sasaki discloses all limitations of its parent claim 7 but not expressly the following, which is taught by Tozuka:
wherein the shape data is data generated based on CAD data
[Figs. 1, 2, 10A, 10B, 11C and paragraphs 63 (“… the stereoscopic object is approximated as a polyhedron structure including a minute structure, it is possible to achieve color reproduction with excellent accuracy for the minute stereoscopic structure or the uneven shape of the detail as well as the entire stereoscopic object”).  Note that while not expressly disclosed, official notice is taken that generating a geometrical structure such as a polyhedron using CAD was well known prior to the effective filing date of the claimed invention to allow a user to easily create an image of an object of the desired structure]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Tozuka as set forth above.  The reasons for doing so at least would have been to achieve accurate color reproduction, as Tozuka indicates in paragraph 63.

Regarding claim 15, Tozuka further discloses:
wherein the light source data is data generated based on a position of the light source specified by a user
[Tozuka: Figs. 2, -- and paragraphs 111 (“…The condition determination unit 26 determines the illumination conditions which include…the illumination angle and the illumination distance representing the geometric arrangement of the photographing light source 22, the stereoscopic subject 18, and the digital camera 16. The illumination conditions…are used to select the stereoscopic color profiles stored in the database 24”)]

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamisada (JP 2007248072A).

Regarding claim 20, Kamisada discloses:
an evaluation unit configured to evaluate a color of a first object and a color of a second object by making a comparison such that color information obtained by capturing the first object under an image capturing condition and color information obtained by capturing the second object under the same image capturing condition as that for the first object are compared (with color information of a reference object)
[Figs. 1-3; Abstract (“…An inspection surface of an inspected object is imaged, a three-dimensional shape on the inspection surface is determined…A part (α) whose color varies similarly to the shape variation A is determined not to be irregular color, and a part (β) whose color varies without similarity to the shape variation A is determined to be irregular color”); P. 3, the 6th paragraph (“…apparatus 2 includes a computer 7…that processes an image captured by the three-dimensional camera 6”), P. 3, the 7th paragraph (“…camera 6 captures an image of an inspection surface region that straddles a joint portion of different parts such as a trunk and a rear fender of the vehicle 3”); P. 4, the 3rd and the 4th paragraphs (“First, the inspection object is imaged…and three-dimensional data of the inspection object is generated from the captured image (S101)…the hue, saturation, and brightness of the continuous pixels are extracted from the three-dimensional data of the inspection object (S105)”).
Note that part (α) and part (β) (e.g., the trunk and the rear fender of Fig. 3) are 3-D industrial parts and the image of α and part β are considered the first and the second objects; per Fig. 3, they are acquired under the same capturing condition.  Note further that Kamisada also discloses comparing with a reference image, see the analysis below]
a providing unit configured to provide a user with information according to a result of the evaluation made by the evaluation unit, wherein the first object and the second object are three-dimensional objects which are parts to be combined together into one industrial product
[Figs. 1-3; P. 3, the 6th paragraph (“…apparatus 2 includes…a monitor 8 that displays an inspection result”); P. 4, the 6th paragraph (“…the similarity of the degree of inflection (inflection rate) appears strongly…Therefore, processing without color unevenness such as alarm non-display is performed (S110)”); P. 4, the 7th paragraph (“…The similarity of the degree of inflection (inflection rate) does not appear…Therefore, processing with uneven color such as alarm display is performed (S111)”); P. 7, the 7th paragraph (“…a color change due to the three-dimensional shape of the inspection object using computer graphics is simulated, and the color change of the simulation result is stored as reference information, The actual color change on the inspection surface 9 is acquired from the image data obtained by imaging the inspection object with the three-dimensional camera 6, and the acquired actual color change and the inflection point of the color change of the reference information are displayed”)]

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Olivier et al. (US 2014/0146169)—[Figs. 3-4C and paragraphs 88 (“…acquire …n successive image lines l1, l2, . . . , ln…cyclically…to obtain sequences S1, S2, . . . , Sj for j movement increments, the n image lines of each sequence being obtained with exposure times Ti and/or lighting conditions Ek that are different”), 89 (“…grouping together the image lines l1, l2, . . . , ln obtained in the sequences that have both the same…Ti and the same…Ek so as to obtain n superposable images I1, I2, . . . , In of at least j image lines”), 94 (“The inspection station 1 has a lighting system 3 made up of a first light source 31…and a second light source 32…above the packages 1”), 95-97 (“… such packages 1 are inspected by using the linear sensor 2…a first image line with a first exposure time T1…using the first light source 31…a second image line with a second exposure time T2…with the second light source 32”)]
Bonardi et al. (US 2019/0011377)—[Figs. 2, 4, 5 and paragraphs 82 (“…acquiring images from the transit zone 28, 29 both when it is illuminated with…the first…and when it is lit with…the second lighting system), 83 (“The images from the transit zone 28 are acquired with the linear video camera 34 while those from the transit zone 29 are acquired with the linear video cameras 39, 40, 41, 42, 43…to obtain a first image of the products 4 illuminated by the first lighting system and a second image of the products 4 illuminated by the second lighting system in each of which the products 4 are substantially positioned in the same spatial coordinates”)]
Tozuka et al. (US 2015/0245009)—[Figs. 1, 2 and paragraphs 56 (“…unit 12 includes a digital camera…16, and a photographing light source 22 which irradiates…subject 18 or a plurality of stereoscopic references …20…at the time of photographing”), 57 (“…information regarding the on and off of the flash, focusing information on a subject…, or the like can be stored in the image memory as…tag information”), 64 (“The stereoscopic references 20…are subjects of the digital camera 16…upon creating a stereoscopic color profile…Each…is a stereoscopic object…to which a reference colorimetric value is assigned in advance and which has a stereoscopic structure, such as a polyhedron”), 67 (“The stereoscopic references 20 preferably have a curved surface identical …to the…stereoscopic subject 18”), 75 (“…stores a plurality of stereoscopic color profiles representing the conversion relationship between reference colorimetric values obtained according to a plurality of illumination conditions for the plurality of stereoscopic references 20 in advance…determines an illumination condition for illuminating the stereoscopic subject 18 at the time of photographing…selects a corresponding stereoscopic color profile…based on the illumination condition…color-converts RGB image data of the image of the stereoscopic subject 18…to colorimetric values (for example, XYZ…) based on the stereoscopic color profile selected”), 78 (“… the illumination conditions preferably include illumination light quality conditions in addition to the illumination geometric conditions”), 79 (“…the illumination geometric conditions include the illumination angle and an illumination distance of the stereoscopic subject 18 by the light source 22. The illumination angle refers to an angle between the light source 22 and the digital camera 16 when viewed centering on the stereoscopic subject 18. The illumination distance can be set as the distance between the stereoscopic subject 18 and the light source 22”)]
Matsuo et al. (US 5,852,675)—[Fig. 3 and col. 6, lines 64-66 (“Photograph or video recording will be made by attaching the a color chart for image correction 10 with the adhesive layer 18 onto the face of a patient 20”) and col. 7, 34-36 (“…if a patient's face is recorded as shown in FIG. 3, then a color chart for image correction 10 of edge length of 1 cm square is used”)]
Ishigami et al. (CN 1732696A)—[Fig. 1 and the penultimate paragraph of page 6 (“In FIG. 1…using the light source 2 image pickup object 3 by the image pickup device 4…using image pickup device…spectral sensitivity characteristics and using the test source (1 to n) spectral characteristics…pre-executing chrominance approximation operations, and…using the stored matrix (1 to n) 8, executing evaluation of the image distribution space of the projection 9 corresponding with each of the test light source…based on the state of the sample values…distributed in the image distribution 9, and based on the reference distribution 11 relative to each test light source (1 to n)…outputting the evaluation score 12, and judgment unit 13 based on a score of 12 is determined to be closest to the correct test light source”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        August 21, 2022